Citation Nr: 1747616	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty service from February 1973 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified at a Decision Review Officer hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably further remand is necessary for the issues on appeal.

The Veteran is seeking service connection for an acquired psychiatric disorder.  She is currently diagnosed as having depressive disorder.  She has consistently reported that she was abused by her then husband both physically and sexually during her period of active duty service.  She alleges that Navy officials were aware of her husband's abuse/threatening behavior, as he had even threatened staff.  However, she stated that she was first treated medically for physical problems.  She was then sent to a psychiatrist for treatment which ultimately led to her discharge from service with a diagnosis of hysterical personality.      

Evidence supporting the Veteran's assertions includes a September 1973 emergency treatment record in which the Veteran reported that she was hit with hand by her husband while having an argument.  The report also indicates that the Veteran blacked out briefly.

The Veteran's personnel records initially document her outstanding military and academic achievements.  However, in an October 1973 letter, a military chaplain reported counseling both the Veteran and her husband on several occasions and believed that that the problems between them could not be resolved in the near future.  The chaplain stated that the Veteran was an outstanding Corpswave and was an asset to the Navy.  The chaplain did not believe that the Veteran's performance could continue at the present level living in such close vicinity to her husband.  He strongly recommended that the Veteran be transferred.  In October 1973 correspondence, the Veteran was denied a transfer.  

Also of record are lay statements from the Veteran's family and friends, to include November 2007 statement from the Veteran's sister indicating changes in her personality following service discharge.  

The Veteran has been afforded several VA psychiatric examinations; however, such reports have failed to address the Veteran's reports of abuse during her active duty service.  Consequently, the Board finds further VA psychiatric examination that fully takes into account the Veteran's reports of abuse by her husband during service is needed.  

With respect to headaches, insomnia and fatigue, the Veteran reports having excelled in her duties in the military service until she began having frequent headaches and physical problems (some of which she attributed to the stress of her abusive marriage).  The service treatment records document the Veteran's reports of headaches and include a diagnosis of functional headaches.  She reports ongoing headaches as well as insomnia and fatigue.  Moreover, the evidence of record suggests that the Veteran's headaches, insomnia and fatigue are related, at least in part, to a psychiatric disorder.  Thus, further VA examination with respect to these issues is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder that the Veteran now has or has had proximate to or during the appeal period, even if currently resolved.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to offer an opinion addressing the following inquiries:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes," and assuming a corroborated personal assault in service, is it at least as likely as not (a probability of at least 50 percent) that there is a causal connection between PTSD and that assault?  In this regard, the examiner should discuss the Veteran's statements, service treatment records and personnel records showing marital problems and abuse from her husband.

(b) For each diagnosed acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (a probability of at least 50 percent) that any such mental disorder was caused by or is the result of any event that occurred during service, to include the Veteran's account of personal assault by her husband?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and etiology of her claimed headaches, insomnia and fatigue.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report her symptoms and history experienced through her senses. Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner is asked to opine whether it is at least as likely as not that a diagnosed headache disability, insomnia and/or fatigue had its onset during or is in any way related to her military service? 

If an acquired psychiatric disorder is opined to be at least as likely as not etiologically related to service, the examiner should determine whether it is at least as likely as not that a headaches disability, insomnia and/or fatigue is proximately due to or chronically aggravated by an acquired psychiatric disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






